Citation Nr: 1453561	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  09-25 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides, chemicals, and/or ionizing radiation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from May 1962 to May 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefit sought on appeal.  Jurisdiction of the Veteran's claims file is current maintained at the New Orleans, Louisiana RO.  

In March 2012, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The claim was most recently remanded in April 2014 for further development.  The case has since been returned to the Board for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further development is necessary regarding the Veteran's service connection claim for prostate cancer.

The Veteran has variously contended that his prostate cancer is either directly related to treatment in service for penile drip with boggy prostate, related to exposure to herbicides or other chemicals, or related to exposure to ionizing radiation.  

In June 2012, the Board remanded the Veteran's claim for further development with regard to possible exposure to herbicides while serving in Germany.  In September 2012, the Defense Personnel Records Information Retrieval System (DPRIS) responded to the RO's request for information about the Veteran's service in Kohlgrub or Heidelberg, Germany.  Although it found no evidence that the Veteran was exposed to herbicides in Germany, it suggested requesting information from the U.S. Army Medical Research, Institute of Chemical Defense and the HQDA, Surgeon General.  

The Institute of Chemical Defense provided a negative reply as to whether there was information showing the Veteran was exposed to herbicides or other chemicals in service.  To date, it does not appear that the Surgeon General has responded to VA's request for verification.  The Board notes that the RO's Formal Finding indicated that a negative response was received from the Surgeon General in April 2013.  A careful review of the VBMS file does not show any response from the HQDA, Surgeon General's office.  As such, another request should be made to the Surgeon General to determine if the Veteran was exposed to herbicides or other chemicals during service.  Any negative response relied upon should be associated with the claims file.  

Additionally, the Veteran has contended that his prostate cancer is due to exposure to ionizing radiation during service.  In a September 2009 letter, the RO informed the Veteran about what types of evidence he needs to submit to support a claim of service connection based upon exposure to radiation.  The RO requested that the Veteran submit a Radiation Risk Activity Information sheet.  To date, the Veteran has not submitted a response as to any ionizing radiation exposure.  Additionally, argument and testimony provided by the Veteran has not mentioned ionizing radiation.  As the claim is otherwise being remanded, the Board finds that the AOJ should clarify as to whether the Veteran continues to contend that he was exposed to ionizing radiation during service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and clarify whether he continues to argue that he was exposed to ionizing radiation during service.  If so, afford the Veteran another opportunity to submit a Radiation Risk Activity Information sheet and perform any appropriate development.

2.  Request that the HQDA, Surgeon General, perform a search to determine whether herbicides or any other chemicals were being held in Kohlgrub, Germany, or Heidelberg, Germany, where unit "78th Engineer Battalion(c)" was stationed, from 1962 to 1964.  All reasonable attempts should be made to obtain such records-any negative reply should be associated with the claims file.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  If any new records show that chemicals or herbicides were held at the Veteran's unit in Germany, forward the Veteran's claims file to an appropriate examiner for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's prostate disability was related to his active service, to include exposure to herbicides or other chemicals kept at the base at which the Veteran was stationed?  The claims file must be reviewed by the examiner and the examination report should note that review.  

The examiner should provide the rationale for all opinions provided.

It is left to the examiner's discretion whether to reexamine the Veteran.  

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



